United States Court of Appeals
                        For the First Circuit


No. 06-1191

              DAVID DAVIGNON, DAVID GOUVEIA, DAVID MILLER,
                  EDWARD MORIS, JR., and THOMAS PRESBY,

                             Plaintiffs, Appellees,

                                       v.

                   THOMAS M. HODGSON, Individually and as
                          Bristol County Sheriff,

                             Defendant, Appellant.


                              ERRATA SHEET

     The opinion of this Court issued on April 24, 2008 is amended
as follows:

     On page 34, line 15, insert after "... matter of substantive
law." the text below as new footnote number 10 and renumber all
subsequent footnotes accordingly.

     The cases Hodgson cites in his reply brief discuss generally
the principle of judicial deference to decisions made within a
public safety organization. They do not stand for the proposition
that a court should instruct a jury regarding this principle. The
reason for this is obvious: juries should not be engaging in
Pickering balancing in the first place.